Citation Nr: 1721268	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a dental disorder, for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO, in pertinent part, denied the claim for service connection for a dental disorder. 

Jurisdiction of this claim was subsequently transferred to the Phoenix, Arizona RO. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of that hearing has been associated with the record. 

In a February 2011 decision, the Board remanded this claim for further development. 

In a July 2012 decision, the Board denied service connection for a dental disorder for purposes of compensation and remanded the issue of service connection for a dental disorder  for the purpose of obtaining VA outpatient dental treatment.  

In November 2016, the Board again remanded this matter to provide corrective notice of the duty to notify letter for service connection for dental treatment purposes.  

The requested development has been completed and complies with the directives of the most recent Board remand.  

The matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a dental condition or disability, to include periodontal disease and extracted teeth, which resulted from combat wounds or other service trauma; and the Veteran does not meet the requirements for service connection for a dental disorder for the limited purpose of receiving VA outpatient treatment. 

2.  The Veteran was granted service connection for renal cell carcinoma, status post partial right nephrectomy with residual scars, and assigned a 100 percent schedular disability evaluation effective April 13, 2015, as such, he is entitled to Class IV VA dental outpatient treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental disorder, for purposes of VA dental outpatient treatment, have not been met.  38 U.S.C.A. § 1131, 1721 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016). 

2.  The criteria for entitlement to Class IV VA dental outpatient treatment are met.  38 U.S.C.A. § 1721 (West 2014; 38 C.F.R. §§ 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a duty to provide notice and assistance.  The notice provisions include informing a claimant of respective evidentiary gathering duties, i.e., what VA will seek to provide and what the claimant is expected to provide.  There is also obligation, upon receipt of a complete or substantially complete application for benefits, to notify claimants what information or evidence, medical or lay, is needed for claim substantiation.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by general duty to assist letters in June 2008, January 2009, and January 2016, and in a specific duty to assist letter, pursuant to the Board's November 2016 remand, in December 2016.  Accordingly, the Board finds that the duty to notify has been satisfied in this case. 

As to the duty to assist, all relevant evidence necessary for an equitable resolution of has been identified and obtained, to the extent possible.  The evidence includes service treatment records, service personnel records, private records, VA outpatient treatment reports, a Social Security Administration (SSA) decision and statements and testimony from the Veteran and his representative.  Pursuant to requests to SSA for the medical records. associated with the disability benefits claim, responses were received from SSA in August and October 2010.  SSA responses indicated that such records did not exist, further effort to obtain such records would be futile and that the medical records had been destroyed.  The RO notified the Veteran of the unavailability of these records in April 2012 and the Veteran indicated that he would search for the records himself.  Thereafter, in May 2012, RO issued a formal finding of unavailability of the SSA records, noting all efforts to obtain these records had been exhausted and further attempts would be futile.  Thus, VA has fulfilled its duty to assist in attempting to the records.  

The record shows that the Veteran has not been afforded a VA examination in connection with the dental disorder claim.  The Board finds that such an examination or a medical opinion is not necessary in this case.  As will be discussed in greater detail below, the evidence of record is sufficient in order to make a proper determination in this case. 

The Veteran has not indicated that he has any further evidence to submit which VA needs to obtain.  There is no indication that there exists any evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal..  All pertinent due process requirements have been met. 

Service Connection for a Dental Disorder for VA Outpatient Treatment Purposes

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150; Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998). 

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b). 

The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c). 

The condition of teeth and periodontal tissues at the time of entry into active duty must be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c). 

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  See 38 C.F.R. § 3.381(d).  The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Additionally, it is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e). 

VA's governing laws and regulations define various categories of eligibility for outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within a year after service (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a prisoner of war (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost at any point in service prior to the last qualifying period of active duty (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to impair or aggravate an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.A. § chapter r 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.  (Class VI eligibility). 38 U.S.C.A. § 1712 ; 38 C.F.R. § 17.161 . 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381; see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  Acute periodontal disease will not be considered service connected for treatment purposes.  See 38 C.F.R. § 3.381(e). 

Therapeutic and restorative dental treatment - for example, fillings, bridges, and extractions - almost always involves physical impact of the teeth.  However, the intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental trauma as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and formerly in § 17.123(c)).  In a precedent opinion VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed.Reg. 15,566 (1997). The Board is bound by this determination.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 (1998).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has a dental disorder which began during active service.  At his November 2010 Travel Board hearing, the Veteran testified that he had had a dental condition since his active service which was caused by his Buck Sergeant having hit him in the mouth, which knocked out one of his front teeth.  He stated that he went to the military corpsman for treatment and his tooth was placed back in his mouth.  The Veteran also testified that he had been trying to obtain treatment from VA for the past 50 years for his teeth.  He stated that, following active service, his tooth turned black and finally fell off.  The Veteran testified that two more of his teeth also had to be removed. 

Service treatment records reflect that, upon entrance into active service, an October 1955 entrance examination noted that tooth #19, the left lower first molar, and tooth #30, the right lower second molar, were missing.  The October 1955 initial dental examination at entrance revealed tooth #19 and tooth #30 were classified as having been extracted.  Upon separation from active service, the October 1958 separation examination again noted that tooth #19, the left lower first molar, and tooth #30, the right lower second molar, were missing, no additional teeth had been found to have been missing or had any abnormalities, including the Veteran's front teeth, and no abnormalities of the mouth were found upon clinical evaluation. 

In an August 1979 Application for Medical Benefits, the Veteran claimed he had a dental condition caused by his military service and that teeth had been extracted during his military service.  He specified treatment in service included the transplantation of his front tooth and the filling of teeth in 1957. 

Private and VA medical records are absent of any findings related to dental treatment or missing teeth for many decades.

While the Veteran's service treatment records reveal that he had loss of teeth prior to entrance into service, the record does not demonstrate, despite the Veteran's contentions, that he sustained tooth loss as a result of trauma, or that his teeth were affected by any combat event.  Moreover, in accordance with 38 C.F.R. § 3.381, periodontal disease is not a disability for which service connection can be granted for the purpose of VA disability compensation. 

In this case, there is no evidence that he now has any dental problems due to or a result of loss of substance of body of maxilla or mandible. 

Moreover, the record does not show that the Veteran incurred bone loss through any other type of in-service trauma or disease, such as osteomyelitis.  As such, the Board finds that the Veteran does not meet the criteria for compensable (Class I) dental disorder.  See 38 C.F.R. §§ 4.150m, 17.161(a).

Next, in considering whether treatment is warranted under the Class II criteria, the Board notes that under 38 C.F.R. § 17.161(b)(2), a Veteran having a service-connected noncompensable dental disability shown to have been in existence at time of discharge from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  However, such one-time treatment is only available only if (1) the Veteran was discharged under conditions other than dishonorable from a period of active military service of not less than 180 days; (2) application for treatment was made within one year after such discharge; and (3) a VA dental examination is completed within 14 months after discharge, unless delayed through no fault of the Veteran. 

In this case, the Veteran's service records confirm that he served for more than 180 days; however, the Veteran does not allege that he applied for dental treatment within a year of leaving service and the evidence shows that this was not the case.  Rather, he submitted his initial claim for dental treatment in 1979, many years after he left the military.  Moreover, there is no evidence that any VA dental examination was completed within 14 months after his discharge.  Accordingly, the Board finds that the Veteran does not meet the Class II criteria.  38 C.F.R. § 17.161(b)(2)(i).

As noted previously, a Veteran may also be entitled to VA outpatient dental treatment if he qualifies under one of the other categories outlined in 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  However, with the exception noted below, the evidence does not demonstrate that the Veteran in this case can avail himself of any of those other categories.  Indeed, he was not a prisoner of war and, thus, does not qualify for dental treatment on a Class II(b) and Class II(c) basis.  See 38 C.F.R. § 17.161(d), (e).  Nor does he meet the criteria for Class IIR (retroactive) eligibility, as there is no indication that he previously applied for and received VA dental treatment.  See 38 C.F.R. § 17.161(f).  Moreover, there is no evidence demonstrating that the Veteran has a dental condition that impairs or aggravates a service-connected disability such that treatment may be available under the Class III criteria.  See 38 C.F.R. § 17.161(g).  Nor is he currently a Chapter 31 vocational rehabilitation trainee or receiving, or scheduled to receive, VA care and treatment under the provisions of 38 U.S.A. Chapter r 17.  As such, he also does not meet the criteria for Class V, or VI eligibility for dental treatment.  See 38 C.F.R. § 17.161(h), (i), (j). 

Therefore, the Board finds that the Veteran is not eligible for VA dental treatment, except as noted below.

Entitlement to Class IV VA Dental Outpatient Treatment

Relevant to the decision made herein, veterans whose service-connected disabilities are rated as 100 percent disabling by schedular rating qualify for Class IV VA outpatient dental treatment.  Class IV status entitles a Veteran to "any needed dental treatment."  38 C.F.R. § 17.161(h).

Here, in a June 2016 rating decision, the RO granted the Veteran entitlement to service connection for renal cell carcinoma and assigned a 100 percent schedular disability evaluation, effective April 13, 2015.  Accordingly, the Veteran's disability rating satisfies the eligibility requirement for Class IV VA outpatient dental treatment.  See 38 C.F.R. § 17.161(h).  Therefore, the Board concludes that entitlement to Class IV VA outpatient dental treatment is warranted.  Under Class IV classification, the Veteran is "authorized any needed dental treatment."



ORDER

Entitlement to service connection for a dental disorder for VA outpatient treatment purposes is denied. 

Entitlement to Class IV VA dental outpatient treatment is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


